2018 IL App (2d) 180052 

                                  No. 2-18-0052

                         Opinion filed September 28, 2018 

______________________________________________________________________________

                                            IN THE


                             APPELLATE COURT OF ILLINOIS


                              SECOND DISTRICT

______________________________________________________________________________

KIMBERLY STEWART,                      ) Appeal from the Circuit Court
                                       ) of Boone County.
      Plaintiff-Appellant,             )
                                       )
v.                                     ) No. 17-MR-44
                                       )
THE BOONE COUNTY HOUSING               )
AUTHORITY and FELICIA DAVIS,           ) Honorable
                                       ) John H. Young,
      Defendants-Appellees.            ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE JORGENSEN delivered the judgment of the court, with opinion. 

       Presiding Justice Hudson and Justice Schostok concurred in the judgment and opinion. 


                                           OPINION

¶1     Plaintiff, Kimberly Stewart, appeals the decision of defendants, the Boone County

Housing Authority (BCHA) and Felicia Davis, a BCHA hearing officer, terminating her housing

choice voucher benefits. For the following reasons, we reverse the trial court, vacate defendants’

termination decision, and remand for BCHA to reconsider the evidence and enter its findings,

providing a rationale for any decision it makes on remand.

¶2                                     I. BACKGROUND

¶3     Plaintiff receives federal housing-assistance benefits under a voucher program

administered by BCHA. Specifically, BCHA is a public housing authority (PHA) that receives

funding from the United States Department of Housing and Urban Development (HUD). HUD
2018 IL App (2d) 180052


provides rental subsidies (i.e., vouchers) to BCHA, and BCHA pays landlords on behalf of the

program’s recipients so they can afford decent, safe, and sanitary housing in the private market.

24 C.F.R. § 982.1(a)(1) (2015). The voucher program is governed by HUD’s regulations,

codified in 24 C.F.R. Part 982 (Part 982). In addition, Part 982 requires each PHA to adopt a

written administrative plan that establishes local policies for administering the program in

accordance with HUD’s requirements and that states the PHA’s policies on those matters on

which the PHA has been given discretion. 24 C.F.R. § 982.54(a) (2015).

¶4     In December 2015, plaintiff, who had no income, signed a statement of family

obligations that includes a requirement that “the family must supply any information requested

by the PHA or HUD for use in a regularly scheduled reexamination or interim reexamination of

family income and composition.” The statement of family obligations provides that the family

must promptly notify the PHA when absent from the unit. BCHA’s specific policy explains that

“notice is required under this provision only when all family members will be absent from the

unit for an extended period. An extended period is defined as any period greater than 30

calendar days. Written notice must be provided to the PHA at the start of the extended absence.”

¶5     On February 1, 2017, BCHA sent plaintiff notice that, effective March 31, 2017, it would

terminate her housing-assistance benefits, stating:

               “Your annual reexamination notice was sent on 1/4/17 scheduling your

       appointment for 1/18/17 at 9:15. You did not call or attend the appointment. On 1/18/17

       a final notice scheduling you for your annual reexamination was mailed out scheduling

       your appointment for 2/1/17 [at] 10:00. You did not call or attend the appointment.”

¶6     The notice identified legal grounds for the action. For context, we note that Part 982 lists

circumstances that require termination of assistance.      24 C.F.R. § 982.552(b) (2015).       In



                                               -2­
2018 IL App (2d) 180052


addition, Part 982 lists grounds on which a PHA has the authority to terminate assistance (24

C.F.R. § 982.552(c)(1) (2015)) as well as circumstances that the PHA may consider when

determining whether to do so (24 C.F.R. § 982.552(c)(2) (West 2015)).

¶7      The notice of termination that BCHA sent to plaintiff referenced section 982.552(c), i.e.,

the “Other Authorized Reasons for Termination of Assistance” as the legal grounds for the

termination. The notice explained that HUD permitted BCHA to terminate assistance under

“other” (i.e., not mandatory) circumstances and that it left to BCHA’s discretion “whether such

circumstances in general warrant consideration for the termination of assistance.” (Emphasis

added.) The notice referenced BCHA’s policy that it “will terminate” assistance if “the family

has failed to comply with any family obligations,” including the obligation to supply any

information requested by the PHA or HUD for use in a regularly scheduled reexamination of

family income.      24 C.F.R. § 982.551 (2015).          Further, citing regulations concerning

reexaminations generally (24 C.F.R. § 982.516 (2015)), the notice stated that a family is

generally required to participate in an annual reexamination interview and that “if a family fails

to attend two scheduled interviews without PHA approval *** a notice of termination will be

sent to the family’s address of record ***.”    The notice concluded that, if plaintiff disagreed

with the decision, she had the right to request an informal hearing before an impartial hearing

officer. At the hearing, she would have the right to an attorney and to present evidence.

¶8                                 A. BCHA Hearing Decision

¶9     On February 8, 2017, only one week after she missed the February 1, 2017, appointment,

plaintiff, on her own initiative, called BCHA to discuss a separate matter. She then learned that

her benefits were being terminated. Plaintiff requested a hearing and explained that she was




                                               -3­
2018 IL App (2d) 180052


unable to reply to the notices of reexamination because she was unable to receive her mail for a


period. 


¶ 10   The hearing was held before Davis on March 1, 2017. Plaintiff represented herself.


Kristin Andrews appeared on BCHA’s behalf. The hearing was not recorded.


¶ 11   On March 14, 2017, in a written order, Davis upheld the termination. The order stated


that, “having fully considered the entire record, the undersigned Hearing Officer enters the


following findings of Fact, Conclusions of Law and Decision.” The findings of fact stated: 


              “1.     Ms. Andrews presented:

       01/04/17 Annual Recertification letter scheduling a 01/18/17 appointment with a written

       note ‘01/18/17 No Call, No Show KA’

       01/18/17 Final Notice, Annual Recertification letter scheduling a 02/01/17 appointment

       with a written note “No Call, No Show KA”

       12/09/15- State of Family Obligations (signed by [plaintiff])

       02/01/17- Tenant Notification of Termination of Program Assistance and Housing

       Assistance Payment Contract (Tenant Noncompliance)

              Ms. Andrews explained that notices are sent out 120 days prior to annual

       recertification to allow time to get verifications back and calculate rent properly. Failure

       to timely recertify participants, [sic] affects funding and possibly loss of monies.

              2.      [Plaintiff] said she was out of town in January. She had a cousin that was

       ill and passed away. [Plaintiff] said the ride she usually has (her mother), [sic] car was

       towed and all her belongings were in the car and she was unable to retrieve them. The

       items in the car were her identification and keys. [Plaintiff] presented:

       01/01/17- Illinois Traffic Crash Report



                                                 -4­
2018 IL App (2d) 180052


       01/05/17- City of Elgin System tow receipt


       01/08/17- Obituary for Linda Kaye Johnson 


               3.     [Plaintiff] stated she called 02/08/17 to inquire about porting and found

       out about the termination. [Plaintiff] said she was unable to get her mail for an extended

       period of time due to her not having identification.

               4.     Ms. Andrews asked how long [plaintiff] was without her keys. Also asked

       why she did not contact someone to get her entry into her unit and possibly get her mail.

       [Plaintiff] said she did not have her landlord[’]s number and did not think to call the

       Housing Authority. Therefore entry to her unit and retrieving mail did not occur in a

       timely fashion.”

¶ 12   The order provided “conclusions of law,” stating, in their entirety:

               “1.    The Housing Authority’s decision to terminate was in accordance with the

       law, HUD regulations and the Housing Authority’s policies.”

Accordingly, Davis upheld BCHA’s decision to terminate plaintiff’s housing benefits.

¶ 13                                 B. Trial Court Decision

¶ 14   Plaintiff filed a complaint requesting that the trial court review the order approving the

termination of her benefits. The parties presented a bystander’s report of the BCHA hearing,

slightly elaborating on the evidence that had been presented. The bystander’s report reflects:

               “5.    Kristin Andrews also explained that notices are sent out approximately

       120 days prior to annual recertification effective date to allow time to get verifications

       back and calculate rent properly. Ms. Andrews also explained that, pursuant to the

       tenant’s Lease Agreement and Statement of Family Obligations, tenants are responsible

       for timely supplying any information requested by the housing authority for use in



                                               -5­
2018 IL App (2d) 180052


      regularly scheduled re-examinations, including information regarding family income and

      composition and that tenants are obligated to cooperate with housing authority in

      conducting said re-examinations. Failure to timely recertify participants, affects funding

      and possibly loss of monies and a tenant’s failure to cooperate with a housing authority in

      the re-examination process is a breach of the Lease Agreement and Statement of Family

      Obligations.

               6.     Kristin Andrews asked how long [plaintiff] was without keys and why she

      didn’t contact the landlord or someone to get entry to her unit and get her mail. Kristin

      Andrews also stated that the BCHA would have provided landlord telephone number to

      [plaintiff] in order for [plaintiff] to access unit and mailbox. The January 4, 2017[,] and

      January 8, 2017[,] annual recertification letters include the telephone and fax number for

      the BCHA, as well as the telephone numbers of Kristin Andrews and Christine Coon.

               7.     Kristin Andrews said her biggest concern is that it doesn’t seem like

      [plaintiff] lives at her house based upon [plaintiff] not having access for approximately 1

      month.

               8.     [Plaintiff] [p]resented the following information:

      a.       1-5-17- Illinois Traffic Crash report

      b.       1-5-17- City of Elgin System Tow Receipt

      c.       1-8-17- Obituary for Linda Kaye Johnson

               9.     [Plaintiff] told the housing authority the following information:

      a.       She was out of town when the recertification letters were sent because her cousin

      passed away from lupus, she had to go to the funeral because it’s her family.




                                               -6­
2018 IL App (2d) 180052


      b.      She was trying to be there for her family, she was in Elgin at her mother’s house,

      her car got towed, and she didn’t have a ride. She doesn’t have a car and relies on her

      mom for a ride.

      c.      Her purse with her ID, house keys, and mail keys were in her mom’s car. Her

      mom’s car was then in an accident with someone else driving and was towed after she got

      to Elgin.

      d.      The police were investigating the accident and wouldn’t let her mom get anything

      out of the car.

      e.      She couldn’t get back home from Elgin without a ride from her mother.

      f.      She didn’t have keys for her unit or mailbox to get her mail at the time the

      housing authority sent the letters.

      g.      She only found out about her [S]ection 8 termination because she called the

      housing authority to ask about porting out on February 8, 2017[,] and was told by the

      housing authority, via Ms. Andrews, that she was in the process of losing her Section 8.

      When [plaintiff] spoke with Ms. Andrews, she was told by Ms. Andrews about the

      termination notice being sent out and Ms. Andrews also informed [plaintiff] of the

      process to request a hearing.

      h.      She came back home in early February around February 4th. She went to the post

      office around that time to ask about getting her mail out of the post office box. She

      didn’t think the post office would give her the mail since she didn’t have her ID.

      i.      She stated she did not have her landlord’s phone number and couldn’t contact the

      landlord.




                                             -7­
2018 IL App (2d) 180052


       j.      She said the housing authority is only open once a week and she didn’t have the

       chance to call. Ms. Andrews informed [plaintiff] that the BCHA has voicemail and all

       calls are forwarded to other housing authority offices every day of the week except

       Wednesdays.”

¶ 15   Plaintiff’s exhibits appear in the record. The obituary for Linda Kaye Johnson reflects

that the service was held in Elgin on Sunday, January 8, 2017. The crash report lists the name of

the vehicle owner as Patricia Stewart and the driver as Keyon Stewart.

¶ 16   Plaintiff also moved to stay BCHA’s termination decision, attesting that she has no

income and stating, “if I am evicted, and do not receive continuing benefits through BCHA I do

not have anywhere else to live and will likely become homeless.”         On April 11, 2017, in an

agreed order, the trial court granted the stay and ordered BCHA to immediately reinstate

plaintiff’s benefits, pending final resolution of the case.

¶ 17   On December 21, 2017, the trial court denied plaintiff’s complaint and affirmed BCHA’s

decision. Plaintiff appeals.

¶ 18                                       II. ANALYSIS

¶ 19   On appeal, plaintiff argues that defendants failed to consider her individual circumstances

in the discretionary termination of her benefits, instead improperly treating the termination as

mandatory.    She notes that the order failed to state the reasons for the decision, gave no

indication that her circumstances and explanation for the violation were considered, and did not

reflect that Davis even knew that BCHA had discretion as to whether to terminate her benefits.

Plaintiff argues that, “[w]ith no indication that [Davis] considered [plaintiff’s extenuating

circumstances], the distinction between mandatory and discretionary terminations is rendered

meaningless.” Further, plaintiff argues that the termination was overly harsh and arbitrary,



                                                 -8­
2018 IL App (2d) 180052


where the evidence showed that she did not receive the two reexamination notices and that, as

soon as she became aware of the need for information, she apologized and offered to supply it.

Plaintiff asserts that there was only a one-week delay between the second hearing date and the

date that she contacted BCHA, which, she notes, is open only one day each week. As such,

plaintiff requests that we reverse BCHA’s decision and direct BCHA to restore her benefits.

¶ 20      Defendants, in turn, assert that the termination was mandatory under BCHA’s

administrative plan.     Alternatively, defendants argue that, even if the termination were

discretionary, the factual findings contained in the hearing decision reflect that all relevant

circumstances were considered “despite the fact that plaintiff’s failure to comply with family

obligations under the [program] was a mandatory termination.” For the following reasons, we

reverse the trial court, vacate the termination decision, and remand for BCHA to reconsider the

evidence and enter its findings.

¶ 21                                  A. Standard of Review

¶ 22      The appeal of a trial court’s ruling on a petition for certiorari seeking review of an

administrative decision is treated the same as any other appeal for administrative review.

Lipscomb v. Housing Authority of County of Cook, 2015 IL App (1st) 142793, ¶¶ 11-16.

Specifically, we review the decision of the administrative agency, not the decision of the trial

court, and the record only of the administrative proceedings. Id. ¶ 11. “The applicable standard

of review, which determines the degree of deference given to the agency’s decision, depends

upon whether the question presented is one of fact, one of law, or a mixed question of law and

fact.” AFM Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380, 390

(2001).     Factual findings are reviewed under the manifest-weight-of-the-evidence standard,

whereas a purely legal question demands de novo review. Lipscomb, 2015 IL App (1st) 142793,



                                               -9­
2018 IL App (2d) 180052


¶ 16. However, where an agency’s decision involves a mixed question of law and fact, we will

not reverse unless the decision is clearly erroneous, i.e., when we are left with a definite and firm

conviction that a mistake has been committed. Cinkus v. Village of Stickney Municipal Officers

Electoral Board, 228 Ill. 2d 200, 211 (2008). “Mixed questions of fact and law are questions in

which the historical facts are admitted or established, the rule of law is undisputed, and the issue

is whether the facts satisfy the statutory standard, or to put it another way, whether the rule of

law as applied to the established facts is or is not violated.” (Internal quotation marks omitted.)

Id.

¶ 23   Plaintiff’s arguments require us to answer two primary questions: (1) whether the

termination of her benefits was mandatory or discretionary and (2) if discretionary, whether

Davis considered relevant circumstances prior to terminating plaintiff’s benefits. The first issue

is a purely legal question, which we review de novo, whereas the second issue involves the legal

effect of a given set of facts and the “clearly erroneous” standard of review. Lipscomb, 2015 IL

App (1st) 142793, ¶ 16.

¶ 24                 B. Termination of Benefits: Mandatory or Discretionary

¶ 25   Defendants assert that the termination was mandatory.           In our view, however, the

termination was clearly discretionary.

¶ 26   As previously noted, mandatory terminations are described in section 552(b) of Part 982

(24 C.F.R. § 982.552(b) (2015)). This is not the section under which BCHA pursued the

termination of plaintiff’s benefits. Rather, BCHA explicitly stated in its notice of termination

that the legal grounds for the termination fell under section 552(c) of Part 982 (24 C.F.R. §

982.552(c) (2015)), which, it further explained, gave BCHA the authority to terminate, in its

discretion.   Indeed, section 552(c)(1)(i) provides that a PHA has the authority and “may”



                                               - 10 ­
2018 IL App (2d) 180052


terminate benefits if any family obligations are violated. 24 C.F.R. § 982.552(c)(1)(i) (2015).

Thus, Part 982 clearly did not mandate the termination of plaintiff’s benefits.

¶ 27   BCHA nevertheless contends that the termination was mandated by its own

administrative plan.   Noting that Part 982 authorizes a PHA to establish local policies to

administer those matters for which the PHA has discretion, BCHA asserts that it exercised its

discretion within the plan by deciding that a failure to meet family obligations mandates

termination. Specifically, BCHA points to the plan’s language providing that “[t]he PHA will

terminate a family’s assistance” (emphasis added) if certain circumstances occur (listing 10),

including “[t]he family has failed to comply with any family obligations under the program.”

¶ 28   A broader review of BCHA’s administrative plan, however, requires us to reject this

argument. Sections of the plan must be read as a whole, so no part is rendered meaningless or

superfluous. See Gaston v. Chac, Inc., 375 Ill. App. 3d 16, 24 (2007). We initially note that,

like Part 982, the plan separates mandatory and discretionary terminations into different sections.

The plan lists, in section 12-I.D., “Mandatory Termination of Assistance.” Again, this is not

where the grounds for the termination of plaintiff’s benefits allegedly fell. Rather, plaintiff’s

benefits were terminated under section 12-I.E., “Mandatory Polices and Other Authorized

Terminations.”    Section 12-I.E. is further divided, with the grounds for plaintiff’s termination

falling under the subsection concerning “Other Authorized Terminations.” After an introductory

paragraph again explaining that HUD permits BCHA to consider, in its discretion, whether

circumstances warrant “consideration for the termination of assistance” (emphasis added), the

policy does state that termination “will” occur for 10 enumerated infractions.          Critically,

however, this statement is then qualified, with the following language appearing at the end of the

subsection:



                                               - 11 ­
2018 IL App (2d) 180052


       “In making its decision to terminate assistance, the PHA will consider alternatives as

       described in Section 12-II.C and other factors described in Sections 12-II.D and 12-II.E.

       Upon consideration of such alternatives and factors, the PHA may, on a case-by-case

       basis, choose not to terminate assistance.” (Emphases added.)

¶ 29   In turn, section 12-II.D. lists “criteria for deciding to terminate assistance.”       Each

subsection provides first the relevant citation to Part 982 and then the specific policy that BCHA

has adopted in relation thereto. The subsection relevant here references section 552(c)(2)(i) of

Part 982, which provides that a PHA may consider all relevant circumstances, such as the

seriousness of the case. BCHA’s administrative plan does insert a limitation, stating: “The PHA

is permitted, but not required, to consider all relevant circumstances when determining whether a

family’s assistance should be terminated.” (Emphasis added.)          Nevertheless, the plan next

provides, as “PHA Policy,” that “[t]he PHA will consider the following factors when making its

decision to terminate assistance” (emphasis added), including the seriousness of the case (as well

as factors such as “the length of time since the violation occurred, the family’s recent history and

the likelihood of favorable conduct in the future, if the family reported to the PHA within 10

business days of arrest or conviction”).

¶ 30   As previously noted, a PHA must adopt a written administrative plan that establishes

local policies for matters within the PHA’s discretion, but those polices must be in accordance

with HUD’s regulations and requirements. 24 C.F.R. § 982.54(a) (2015). The administrative

plan here, as described above, conforms with Part 982, as it provides that alternatives and factors

“will” be considered before a discretionary termination decision is rendered. Indeed, as further

described below, this interpretation is also consistent with the decisions in Gaston and Lipscomb,

both of which considered discretionary terminations and held that relevant circumstances must



                                               - 12 ­
2018 IL App (2d) 180052


first be considered or the distinction between mandatory and discretionary terminations is

meaningless. See Lipscomb, 2015 IL App (1st) 142793, ¶ 28; Gaston, 375 Ill. App. 3d at 24.

Accordingly, although defendants repeatedly contend that BCHA’s administrative plan

mandated termination here, this interpretation is contrary to the plain language of the plan, when

read as a whole. Gaston, 375 Ill. App. 3d at 24. The notice of termination, Part 982, and the

administrative plan clearly reflect that plaintiff’s termination did not fall under the mandatory

termination provisions but, rather, fell into the category of an “authorized termination,” requiring

the application of discretion and the consideration of relevant circumstances.

¶ 31                               C. Application of Discretion

¶ 32   Having determined that the termination of plaintiff’s benefits was not mandatory under

Part 982 or BCHA’s administrative plan, we consider whether the record reflects that the

termination decision was the result of an exercise of discretion.

¶ 33   We note first that, in its provisions addressing hearing procedures, Part 982 requires that

“[t]he person who conducts the hearing must issue a written decision, stating briefly the reasons

for the decision.” (Emphasis added.) 24 C.F.R. § 982.555(e)(6) (2015). Here, the order reflects

that, after considering the record, Davis made findings of fact, but they amount only to a

recitation of the evidence presented. The conclusion of law cursorily upheld the termination,

without providing any reasons for the decision, in light of the evidence that was presented.

Based on the evidence presented, there is no dispute that there was a technical violation of the

family obligations (assuming that knowledge and intent are irrelevant to finding this type of

violation), but the issue here was the appropriate consequence, if any, for that violation, in light

of all relevant circumstances and given that a termination was discretionary. In that regard, there

is nothing in the order reflecting that Davis knew or appreciated that she had discretion not to



                                               - 13 ­
2018 IL App (2d) 180052


terminate, or that her decision to terminate resulted from consideration and application of the

factors prescribed within BCHA’s administrative plan.

¶ 34   Our decision is consistent with the decisions in Lipscomb and Gaston.                There,

distinguishing between mandatory and discretionary terminations under Part 982, the courts held

that “a discretionary termination of benefits under subsection (c) [(24 C.F.R. § 982.552(c)

(2015))] requires the agency to consider these ‘relevant circumstances’ [(24 C.F.R. §

982.552(c)(2)(i) (2015))] before making its determination.” (Emphasis added.) Lipscomb, 2015

IL App (1st) 142793, ¶ 25 (citing Gaston, 375 Ill. App. 3d at 24). The courts noted that failing to

consider relevant circumstances before making a termination decision renders meaningless any

distinction between mandatory and discretionary terminations and that it is not sufficient, in a

discretionary termination, for the hearing officer to simply summarize the evidence and

announce a decision without providing any reasons for exercising his or her discretion in favor

of termination. See Lipscomb, 2015 IL App (1st) 142793, ¶ 28; Gaston, 375 Ill. App. 3d at 24.

¶ 35   We reject defendants’ attempts to distinguish Gaston and Lipscomb on factual bases.

Their relevance here concerns the importance of distinguishing between mandatory and

discretionary terminations and, in the latter instance, providing reasons for the decision and an

indication that relevant circumstances were considered. Further, although defendants note that it

is not clear in Gaston or Lipscomb whether the administrative plan would have classified the

termination as mandatory, we have rejected defendants’ contention that the termination here was

mandatory and, therefore, this argument is irrelevant.

¶ 36   We further disagree with defendants’ argument that, because the hearing decision

referenced “plaintiff’s purported basis for failing to reschedule and appear,” as well as evidence

presented by BCHA, the basis for the termination is clearly evident for our review. The decision



                                              - 14 ­
2018 IL App (2d) 180052


lacked any rationale connecting the recited evidence to the ultimate conclusion, nor did it even

state with which “law, HUD regulations and the Housing Authority’s policies” the decision

complied.   Part 982 and case law clearly require reasons for the decision.          24 C.F.R. §

982.555(e)(6) (2015); Lipscomb, 2015 IL App (1st) 142793, ¶ 28; Gaston, 375 Ill. App. 3d at 24.

To make judicial review meaningful, an administrative decisionmaker must articulate the

rationale for the decision made, based on the facts found. See, e.g., Medina Nursing Center, Inc.

v. Health Facilities & Services Review Board, 2013 IL App (4th) 120554, ¶¶ 23-27 (noting that a

conclusion reflecting a “robotic declaration” of compliance with applicable standards “is

worthless for purposes of judicial review”). Where findings are lacking, the case must be

remanded for further proceedings and to allow the administrative body to enter its findings. See,

e.g., Lipscomb, 2015 IL App (1st) 142793, ¶ 28.

¶ 37   Defendants also contend that the inclusion of the evidence in the hearing decision reflects

that Davis considered it. We do not agree that we can infer from the order’s summary of the

evidence that Davis applied the relevant factors in a discretionary manner. In other words, where

defendants’ primary position is that the termination was mandatory, there is no basis for us to

simply assume that Davis knew otherwise when issuing the decision.              Again, the order

summarized the evidence presented but included no explanation for how that evidence was

considered or why, despite plaintiff’s explanation and evidence in support thereof for the

technical violation, Davis rejected any alternative to the termination. Thus, we cannot ascertain

that Davis even knew or appreciated that termination was not mandatory.

¶ 38   To be clear, Part 982 requires only that the hearing officer state “briefly” the reasons for

the decision (24 C.F.R. § 982.555(e)(6) (2015)), and we are not holding that an elaborate

decision must be issued. However, where a termination is mandatory, the decision should so



                                              - 15 ­
2018 IL App (2d) 180052


state. Where a termination is discretionary, the decision should reflect the hearing officer’s

rationale for choosing termination over any alternative, based on the relevant circumstances. In

contrast, here, we have no rationale for the decision to terminate. This absence, combined with

the faulty position that the termination was mandatory, requires us to remand for the entry of a

decision, based on the relevant circumstances, that explains what consequence is chosen and

why.

¶ 39   In sum, as no reasons for the termination decision were provided, the termination of

benefits here does not reflect that it resulted from an exercise of discretion, rendered after a

consideration of the relevant circumstances; therefore, the decision was clearly erroneous. See,

e.g., Lipscomb, 2015 IL App (1st) 142793, ¶ 16. We reverse the trial court, vacate BCHA’s

termination decision, and remand for BCHA to reconsider the evidence and enter its findings,

providing a rationale for any decision it makes on remand.

¶ 40                                     III. CONCLUSION

¶ 41   For the reasons stated, the judgment of the circuit court of Boone County is reversed and

the cause is remanded with directions.

¶ 42   Reversed and remanded with directions.




                                              - 16 ­